     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                         No. 1:18-cr-00076-NONE
12                          Plaintiff,
13               v.                                      ORDER DENYING DEFENDANT’S
                                                         MOTION FOR COMPASSIONATE
14     JOSEPH VASEQUEZ JR.,                              RELEASE
15                          Defendant.                   (Doc. No. 308)
16

17

18              Pending before the court is defendant Joseph Vasquez Jr.’s motion for compassionate

19    release pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is largely based on defendant’s

20    medical condition and the risks allegedly posed to him by the ongoing coronavirus (“COVID-

21    19”) pandemic. (Doc. No. 308.) For the reasons explained below, defendant’s motion will be

22    denied.

23                                              BACKGROUND

24              On September 19, 2019, defendant Vasquez was charged by way of a superseding

25    indictment with conspiracy to distribute and possess with intent to distribute 50 grams or more of

26    actual methamphetamine or 500 grams or more of a mixture or substance containing a detectable

27    amount of methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1) (Count One),

28    distribution of 50 grams or more of actual methamphetamine or 500 grams or more of a mixture
                                                        1
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 2 of 14


 1    or substance containing a detectable amount of methamphetamine in violation of 21 U.S.C. §§

 2    841(a)(1) and (b)(1)(A)(viii) (Count Two), and distribution of 5 grams or more of actual

 3    methamphetamine or 50 grams or more of a mixture or substance containing a detectable amount

 4    of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii) (Counts Three

 5    through Five).1 (Doc. No. 187.) On October 3, 2019, following a jury trial, defendant was found

 6    guilty on all five counts and the jury found each of the controlled substance amount allegations to

 7    be true with respect to each count.2 (Doc. Nos. 203, 204, 205, 209.)

 8            The presentence report prepared following the jury’s verdict summarized defendant’s

 9    offense conduct, reporting that an investigation by law enforcement revealed that on four separate

10    occasions between October 11, 2017 and December 28, 2017, defendant supplied over five

11    pounds of methamphetamine in total to his coconspirator Ernest Westley who attempted to traffic

12    the drugs from Modesto, California to Juneau, Alaska. (Doc. No. 239 (Presentence Report) at 6–

13    7.) The four drug transactions involved the following amounts of methamphetamine:

14    approximately 36 ounces on October 14, 2017 (Count Two); approximately 18 ounces on October

15    22, 2017 (Count Three); approximately 18 ounces on November 2, 2017 (Count Four); and

16    approximately 18 ounces on December 28, 2017 (Count Five). (Id. at 7.) Execution of a search

17    warrant at defendant’s residence revealed a grow operation with 122 marijuana plants and 10

18    pounds of processed marijuana. (Id. at 8.) Defendant lived at that residence with his long-term

19    girlfriend and their four minor children. (Id.) As a result, defendant’s girlfriend was charged

20    with possession with intent to distribute marijuana, as well as child endangerment. (Id.) The
21
      1
22      Defendant was originally charged by way of indictment, along with his codefendants, with a
      single count for conspiracy to distribute and possess with intent to distribute 50 grams or more of
23    actual methamphetamine or 500 grams or more of a mixture or substance containing a detectable
      amount of methamphetamine and heroin in violation of 21 U.S.C. §§ 846 and 841(a)(1). (Doc.
24    No. 1.)
25    2
        As a result of that verdict, defendant Vasquez faced sentences of a mandatory minimum term of
26    imprisonment of 10 years up to a maximum of life on Counts One and Two and a mandatory
      minimum term of imprisonment of 5 years and up to a maximum of 40 years on each of Counts
27    Three, Four and Five. (Doc. No. 239 at 24.) It should also be noted that defendant appealed
      from his judgment of conviction and sentence and that appeal is currently pending before the
28    Ninth Circuit. (Doc. Nos. 244–48, 307.)
                                                        2
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 3 of 14


 1    couples’ four minor children were placed into the custody of Child Protective Services. (Id.)

 2           The evidence introduced at defendant’s trial showed that he was responsible for the

 3    distribution of approximately 995.4 grams of actual methamphetamine and 1,494.8 grams of

 4    methamphetamine. (Doc No. 239 (Presentence Report) at 9.) In addition, an upward adjustment

 5    in defendant’s total offense level under the advisory sentencing guidelines was found to be

 6    appropriate because it was determined that he was a career offender due to his two prior felony

 7    convictions in state court involving controlled substances trafficking. (Id.) It was ultimately

 8    determined that under the U.S. Sentencing Guidelines, defendant Vasquez’s adjusted offense

 9    level was 37 and his significant criminal history placed him in category VI, resulting in an

10    advisory sentencing guideline range calling for a term of imprisonment of between 360 months

11    and life. (Id. at 24.) The U.S. Probation Office recommended a below-guideline sentence of 320

12    months based upon defendant’s prost-offense rehabilitation while on pretrial release including his

13    successful completion of the court’s Better Choices Court Program in May of 2019. (Id. at 6, 24–

14    25.) On January 6, 2020, the court sentenced defendant to 320 months in prison on each count to

15    run concurrently for a total term of imprisonment of 320 months, a 60-month term of supervised

16    release to follow on each count to run concurrently for a total term of supervised release of 60

17    months, and a special assessment of $500. (Doc. Nos. 242; 243 at 2–3, 6.)

18           Defendant is currently serving his sentence at the U.S. Bureau of Prisons’ (“BOP”) El

19    Reno Federal Correctional Institution in El Reno, Oklahoma (“FCI El Reno”). Find an inmate,

20    FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Dec. 28, 2020). His
21    projected release date is June 7, 2042. Id. On November 17, 2020, defendant filed the pending

22    motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 308.) On

23    December 11, 2020, the government filed its opposition to the motion, and on December 18,

24    2020, defendant filed his reply thereto. (Doc. Nos. 316, 318.)

25                                          LEGAL STANDARD

26           A court generally “may not modify a term of imprisonment once it has been imposed.” 18
27    U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

28    conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not
                                                        3
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 4 of 14


 1    be modified by a district court except in limited circumstances.”). Those limited circumstances

 2    include compassionate release in extraordinary cases. See United States v. Holden, 452 F. Supp.

 3    3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018 (“the FSA”),

 4    motions for compassionate release could only be filed by the BOP. 18 U.S.C. § 3582(c)(1)(A)

 5    (2002). Under the FSA, however, imprisoned defendants may now bring their own motions for

 6    compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018). In this regard, the

 7    FSA specifically provides that a court may

 8                   upon motion of the defendant after the defendant has fully exhausted
                     all administrative rights to appeal a failure of the [BOP] to bring a
 9                   motion on the defendant’s behalf3 or the lapse of 30 days from the
                     receipt of such a request by the warden of the defendant’s facility,
10                   whichever is earlier, may reduce the term of imprisonment (and may
                     impose a term of probation or supervised release with or without
11                   conditions that does not exceed the unserved portion of the original
                     term of imprisonment), after considering the factors set forth in [18
12                   U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                     that –
13
                     (i)    extraordinary and compelling reasons warrant such a
14                          reduction; or
15                   (ii)   the defendant is at least 70 years of age, has served at least 30
                            years in prison, pursuant to a sentence imposed under section
16                          3559(c), for the offense or offenses for which the defendant
                            is currently imprisoned, and a determination has been made
17                          by the Director of the [BOP] that the defendant is not a danger
                            to the safety of any other person or the community, as
18                          provided under section 3142(g);
19                   and that such a reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission [.]
20
21    /////

22    /////

23

24    3
        If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
      defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25    date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
26    defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
      Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27    General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
      resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28    § 3582(c)(1)(A).
                                                        4
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 5 of 14


 1    18 U.S.C. § 3582(c)(1)(A)(i) and (ii).4

 2           The applicable policy statement with respect to compassionate release in the U.S.

 3    Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 4    compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.135; see also

 5    United States v. Gonzalez, 451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020) (noting that courts

 6    “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary and compelling reasons,” even

 7    though that policy statement was issued before Congress passed the FSA and authorized

 8    defendants to file compassionate release motions). However, a large and growing number of

 9    district courts across the country have concluded that because the Sentencing Commission has not

10    amended the Guidelines since the enactment of the FSA, courts are not limited by the pre-FSA

11    categories described in U.S.S.G. § 1B1.13 in assessing whether extraordinary and compelling

12
      4
        Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
13    confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
      months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
14
      116-136, expands the BOP’s authority to release incarcerated defendants without judicial
15    intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
      which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16    determines appropriate,” assuming “the Attorney General finds that emergency conditions will
      materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17    § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
      emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
      national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19    enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
      inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20    where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
      Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21    acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22    released to home confinement after serving less than half his sentence from a facility that reported
      no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23    Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
      com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24    prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
      prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25    COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26    manafort-released-from-prison-amid-covid-19-fears.
      5
27      The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
      U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28    or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                       5
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 6 of 14


 1    circumstances are presented justifying a reduction of sentence under 18 U.S.C. § 3582(c). See,

 2    e.g., United States v. Parker, 461 F. Supp. 3d 966, 978–79 (C.D. Cal. 2020) (collecting cases);

 3    United States v. Rodriguez, 424 F. Supp. 3d 674, 681 (N.D. Cal. 2019).

 4             In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

 5    defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

 6    United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

 7    has not specifically addressed the question of which party bears the burden in the context of a

 8    motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

 9    that have done so have agreed that the burden remains with the defendant. See, e.g., United

10    States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);

11    United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,

12    2020).

13                                                  ANALYSIS

14             As district courts have summarized, in analyzing whether a defendant is entitled to

15    compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

16    defendant has satisfied three requirements:

17                    First, as a threshold matter, the statute requires defendants to exhaust
                      administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
18                    district court may grant compassionate release only if “extraordinary
                      and compelling reasons warrant such a reduction” and “that such
19                    reduction is consistent with applicable policy statements issued by
                      the Sentencing Commission. Id. Third, the district court must also
20                    consider “the factors set forth in Section 3553(a) to the extent that
                      they are applicable.” Id.
21

22    Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-

23    LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 461 F. Supp. 3d at 973–74;

24    United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,

25    2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

26    “consistent with” the sentencing factors set forth in §3553(a)).
27    /////

28    /////
                                                          6
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 7 of 14


 1    A.      Administrative Exhaustion

 2            On September 8, 2020, defendant’s counsel submitted an administrative request to the

 3    Warden at FCI El Reno seeking compassionate release based on defendant’s medical conditions.

 4    (Doc. No. 308-5 at 2–3.) On September 14, 2020, the Warden at FCI El Reno denied defendant’s

 5    request for compassionate release. (Id. at 4–5.) The government has taken the position that the

 6    administrative exhaustion requirement’s 30-day window applies even when a warden responds

 7    within 30 days to a request for compassionate release. (Doc. No. 316 at 3–4.) The court

 8    questions whether that position is well taken. See note 2, above. Nonetheless, because a failure

 9    to exhaust administrative remedies where such is required is normally viewed as an affirmative

10    defense, the government’s concession as to exhaustion will be accepted. Therefore, the court will

11    address the merits of defendant’s pending motion below.

12    B.      Extraordinary and Compelling Reasons

13            “Extraordinary and compelling reasons” warranting compassionate release may exist

14    based on a defendant’s medical conditions, age and other related factors, family circumstances, or

15    “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other

16    reasons” was included in the policy statement at a time when only BOP could bring a

17    compassionate release motion, courts have agreed that it may be relied upon by defendants

18    bringing their own motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-

19    JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

20            Thus, the medical condition of a defendant may warrant compassionate release where he
21    or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

22    trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a

23    specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

24    examples of terminal illnesses that may warrant a compassionate release “include metastatic

25    solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced

26    dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or mental
27    condition may warrant compassionate release, including when:

28    /////
                                                         7
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 8 of 14


 1                    The defendant is

 2                    (I) suffering from a serious physical or medical condition,

 3                    (II) suffering from a serious functional or cognitive impairment, or

 4                    (III) experiencing deteriorating physical or mental health because of
                      the aging process,
 5
                      that substantially diminishes the ability of the defendant to provide
 6                    self-care within the environment of a correctional facility and from
                      which he or she is not expected to recover.
 7

 8    Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

 9    be sufficient to warrant compassionate release under ordinary circumstances, some courts have

10    concluded that the risks posed by COVID-19 tips the scale in favor of release in particular

11    situations. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392, 405–06 (E.D. Pa. 2020)

12    (“Without the COVID-19 pandemic—an undeniably extraordinary event—Mr. Rodriguez’s

13    health problems, proximity to his release date, and rehabilitation would not present extraordinary

14    and compelling reasons to reduce his sentence. But taken together, they warrant reducing his

15    sentence.”).

16             Compassionate release may also be warranted based on a defendant’s age and other

17    related factors. In these situations, “extraordinary and compelling reasons” exist where a

18    “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

19    mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

20    his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).6 In

21    determining a defendant’s projected release date, courts may consider any “good time credits”

22    awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18 U.S.C. §

23    3624(b)(1). See, e.g., United States v. Burrill, 445 F. Supp. 3d 22, 24 n.1 (N.D. Cal. Apr. 10,

24    2020).

25             Here, defendant Vasquez argues that extraordinary and compelling reasons warranting his

26    compassionate release exist due to medical conditions. To qualify for compassionate release,

27
      6
        Because defendant Vasquez is only 33 years old, (see Doc. No. 239 (Presentence Report) at 4),
28    these age and age-related factors are irrelevant to the court’s disposition of the pending motion.
                                                          8
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 9 of 14


 1    defendant must demonstrate that he is suffering from some “serious” medical condition “that

 2    substantially diminishes [his] ability . . . to provide self-care” in FCI El Reno and the medical

 3    condition is one “from which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13, cmt. n.1

 4    (A)(ii). More specifically here, defendant argues that his obesity, hypertension, and status as a

 5    longtime smoker justify his release. (Doc. No. 308 at 3.) At the time of his sentencing, it was

 6    recognized that defendant suffered from high blood pressure. (Doc. No. 239 (Presentence

 7    Report) at 18.) Although defendant was documented as having a history of smoking marijuana

 8    and methamphetamine, the presentence report prepared in his case did not state that he was also a

 9    cigarette or tobacco smoker. (See passim id. at 18–19.) Further, defendant’s reported height at

10    the time of sentencing was 5’6” and his weight was 320 pounds. (Id. at 4.) Therefore,

11    defendant’s body mass index (BMI) at that time was 51.6 and he was therefore considered

12    medically obese. See Adult BMI Calculator, CENTERS FOR DISEASE CONTROL AND PREVENTION,

13    https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calcula

14    tor.html (last visited Dec. 28, 2020). Defendant’s BOP medical records confirm that he suffers

15    from essential (primary) hypertension, for which he is prescribed medication, and that he is obese.

16    (Doc. No. 311 at 9, 36, 40–41 (sealed).) Additionally, defendant’s BOP medical records do

17    document that he smoked “0.3” packages of cigarettes per day, or about two packages per week,

18    for the last eight years. (Id. at 24.) Finally, the court observes that defendant has gained 40

19    pounds since his incarceration in this case commenced, which places his current BMI well above

20    the previous 51.6. (See id. at 7.)
21           According to the U.S. Centers for Disease Control and Prevention (“CDC”), defendant

22    Vasquez is in fact at higher risk of suffering a severe illness were he to contract COVID-19

23    because of his “severe obesity.” See Coronavirus Disease 2019 (COVID-19): People Who Are at

24    Increased Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,

25    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-

26    risk.html (last visited Dec. 28, 2020). And defendant “might be at an increased risk for severe
27    illness” from COVID-19 because of he currently suffers from hypertension. Id. Additionally,

28    according to the CDC, defendant is at higher risk because of his history of smoking cigarettes. Id.
                                                         9
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 10 of 14


 1     (discussing “cigarette smoker[s]” only). Although defendant’s history of smoking places him at

 2     greater risk of contracting a severe illness from the virus, other courts have found that there are

 3     policy reasons why smoking by itself—especially with no supporting evidence that the history of

 4     smoking has caused significant health ailments—may not be an appropriate ground justifying

 5     compassionate release. See, e.g., United States v. Green, No. 17-20822, 2020 WL 6144556, at *5

 6     (E.D. Mich. Oct. 20, 2020) (“And while smoking or prior smoking may indicate an increased risk

 7     of complications, especially if it caused another respiratory ailment, there are obvious policy

 8     reasons why courts may hesitate to find that being a former, or current, smoker supports finding

 9     extraordinary and compelling reasons for release.”). In this regard, the court observes that in

10     March of this year, defendant’s lungs were reportedly “[c]lear” according to his BOP medical

11     records. (Doc. No. 311 at 26 (sealed).) Nonetheless, defendant does suffer from two

12     comorbidities. As the CDC recognizes, “[t]he more underlying medical conditions someone has,

13     the greater their risk is for severe illness from COVID-19.” Coronavirus Disease 2019 (COVID-

14     19): People Who Are at Increased Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND

15     PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

16     increased-risk.html (last visited Dec. 28, 2020).

17            The court concludes that because of defendant’s severe obesity and his hypertension,

18     combined with the risk of infection from COVID-19, he is “suffering from a serious physical . . .

19     condition . . . from which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13, cmt. n.1

20     (A)(ii). The remaining question then is whether defendant Vasquez’s medical conditions
21     “substantially diminish[] [his] ability . . . to provide self-care” in FCI El Reno. See id.

22            The answer to that question—whether defendant has demonstrated that he is significantly

23     hindered in providing himself with care while in prison—is a somewhat close call given his

24     morbid obesity. There appears to be scientific support for the proposition that obesity is one of

25     COVID-19’s deadliest comorbidities, particularly morbidly obese individuals who have a BMI of

26     over 35. (Doc. No. 308-4 at 2–7) (citing Meredith Wadman, Why COVID-19 is more deadly in
27     people with obesity—even if they’re young, SCIENCE MAGAZINE (Sept. 8, 2020),

28     https://www.sciencemag.org/news/2020/09/why-covid-19-more-deadly-people-obesity-even-if-
                                                           10
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 11 of 14


 1     theyre-young (“People with obesity should take extra care to avoid getting sick[.]”).) In fact, the

 2     government concedes defendant has established that he is “substantially diminishe[d]” in his

 3     ability “to provide self-care” inside FCI El Reno due to his obesity and hypertension. (Doc. No.

 4     316 at 9) (citing U.S.S.G. § 1b1.13, cmt. n.1 (A).) It is true that FCI El Reno suffered from a

 5     significant COVID-19 outbreak, with 299 inmates and 42 staff reported by BOP as having tested

 6     positive for the virus but recovered, while one inmate at that prison has died at the hands of the

 7     virus. See COVID-19, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last

 8     visited Dec. 28, 2020).7 At the moment, however, there are only three staff members and only

 9     one inmate at that prison who are being reported as positive with active cases of COVID-19.8 Id.

10     Thus, FCI El Reno has apparently taken significant steps to reduce the number of COVID-19

11     cases at that prison to nearly zero.

12            While the court understands the heightened risk posed to defendant Vasquez if he were to

13     contract COVID-19 because he is morbidly obese, it does not appear that he is “substantially

14     diminishe[d]” in his ability to “provide self-care” at FCI El Reno at this time. See U.S.S.G. §

15     1B1.13, cmt. n.1 (A)(ii). This conclusion is grounded in part by the fact that his prison has

16     drastically reduced the risk to inmates of contracting COVID-19. In mid-March of this year—

17     which was likely before COVID-19 infiltrated FCI El Reno—the BOP’s medical staff noted that

18     defendant appeared “[w]ell, [a]lert and [o]riented[.]” (Doc. No. 311 at 8 (sealed).) Therefore,

19     because defendant was conditioning well while in prison before the outbreak of the virus, and

20     because FCI El Reno appears to presently have the COVID–19 outbreak at that prison under
21     control, adding COVID-19 to the equation does not tip the scales in favor of defendant’s

22     compassionate release in this case. However, the court notes that if the conditions at FCI El Reno

23     were to significantly change, i.e., the number of COVID-19 cases were to drastically increase,

24     defendant Vasquez may conceivably be able to establish that he cannot properly care for himself

25     7
         FCI El Reno has a total population of 983 inmates. FCI El Reno, FEDERAL BUREAU OF
26     PRISONS, https://www.bop.gov/locations/institutions/ere/ (last visited Dec. 28, 2020).
       8
27       While the undersigned does not necessarily accept these reported numbers at face value in light
       of current CDC guidelines with respect to both testing and the manner of counting “active cases,”
28     there is also no evidence before the court challenging those reported numbers in this case.
                                                         11
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 12 of 14


 1     in prison because of his morbid obesity. At this point, however, the court does not find that

 2     extraordinary and compelling reasons exist to justify defendant’s compassionate release pursuant

 3     to § 3582(c)(1)(A).

 4     C.      Consistency With the § 3553(a) Factors

 5             Even if defendant Vasquez’s motion was supported by a showing of extraordinary and

 6     compelling reasons for his compassionate release, the undersigned is not persuaded that the

 7     requested reduction in sentence would be consistent with consideration of the sentencing factors

 8     set forth at 18 U.S.C. § 3553(a) in this case.9 Trent, 2020 WL 1812242, at *2; see also Parker,

 9     461 F. Supp. 3d at 981.

10             Defendant Vasquez was convicted of serious drug trafficking offenses involving the

11     repeated distribution of methamphetamine intended to be transported across state lines. The

12     instant offense was defendant’s fourth for possessing controlled substances with the intent to

13     distribute. (Doc. No. 239 (Presentence Report) at 11–13.) Defendant’s three prior state-court

14     drug trafficking convictions involved methamphetamine and firearms. (Id.) As the sentencing

15     judge observed at the time of imposition of sentence in this case, defendant’s criminal history

16     involving drug trafficking is “extraordinary.” (Doc. No. 252 (Sentencing Transcript) at 3:7.) The

17     sentencing judge further stated that

18                    [defendant Vasquez] continues to do the same thing over and over
                      again. He basically spits into the face of the system. He continues
19                    to be a drug dealer, and this is the fourth time.
20     /////
21
       9
22       Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
       shall consider: the nature and circumstances of the offense and the history and characteristics of
23     the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
       respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24     the public from further crimes of the defendant and provide the defendant with needed
       educational or vocational training, medical care, or other correctional treatment in the most
25     effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26     established for the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27     Commission; the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and the need to provide restitution to any
28     victims of the offense.
                                                          12
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 13 of 14


 1                    I mean, he’s not learning, and the system and the community is
                      paying a huge price for his lack of being a responsible, honorable,
 2                    and law abiding citizen.

 3     (Id. at 7:22–8:3.) With respect to defendant’s offense conduct in this case, the sentencing judge

 4     considered defendant’s “level of involvement in a very major drug transaction and

 5     organization[.]” (Id. at 16:5–6.) In addition to the offense for which defendant is serving his

 6     current sentence, the undersigned observes that a search of defendant’s residence revealed there

 7     was a considerable marijuana operation at that location, which appears to have been maintained in

 8     the presence of four minor children. (Doc. No. 239 (Presentence Report) at 8.)

 9            In short, defendant Vasquez was a frequent and significant drug trafficker who had

10     numerous opportunities to learn from his past convictions but failed to do so. As noted above, the

11     advisory U.S. Sentencing Guidelines called for a range of imprisonment in his case of between

12     360 months and life. (Id. at 24.) The sentencing court varied downward from that sentencing

13     guideline range due to defendant’s post-arrest rehabilitation in sentencing him to a total of 320

14     months in prison for all five counts of conviction. (Doc. Nos. 242; 243 at 2; 252 (Sentencing

15     Transcript) at 16:10–12 (“[T]he Court should and does not ignore what appears to be a genuine

16     attempt at reconciling his drug addiction.”).) The undersigned concludes that the sentence

17     imposed upon defendant was appropriate in light of the facts in this case.

18            To date, defendant has served approximately only 15 months in prison, or slightly above

19     5% of his total sentence accounting for good time credits. (Doc. No. 316-1 at 4.) Defendant has

20     not served anywhere close to the mandatory minimum for any of the counts for which he was

21     convicted. (See Doc. No. 239 (Presentence Report) at 24 (noting a mandatory minimum of 120

22     months for Counts One and Two, and 60 months for Counts Three through Five).) In the

23     undersigned’s view, a 15-month sentence (and a 305-month reduction of the sentence imposed)

24     would simply not reflect the seriousness of defendant’s offense of conviction, promote respect for

25     the law, provide just punishment, or afford adequate deterrence to criminal conduct. See §

26     3553(a); see also United States v. Purry, No. 2:14-cr-00332-JAD-VCF, 2020 WL 2773477, at *2

27     (D. Nev. May 28, 2020); United States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 WL

28     2733993, at *5–6 (N.D. Cal. May 26, 2020) (“The length of the sentence remaining is an
                                                         13
     Case 1:18-cr-00076-NONE-BAM Document 322 Filed 12/29/20 Page 14 of 14


 1     additional factor to consider in any compassionate release analysis, with a longer remaining

 2     sentence weighing against granting any such motion.” (citation omitted)). Because the court

 3     concludes that granting defendant Vasquez’s compassionate release at this time would be

 4     inconsistent with the appropriate consideration of the § 3553(a) sentencing factors, his motion

 5     will be denied on this basis as well.10

 6                                               CONCLUSION

 7             For the reasons explained above, the court concludes that defendant Vasquez has not

 8     demonstrated that “extraordinary and compelling reasons” exist warranting his compassionate

 9     release from prison. However, even if the pending motion did establish such circumstances, the

10     court also finds that the granting of release at this time is not consistent with consideration of the

11     sentencing factors set forth in 18 U.S.C. § 3553(a). Accordingly, defendant’s motion for

12     compassionate release (Doc. No. 308) is denied.

13     IT IS SO ORDERED.
14
            Dated:   December 29, 2020
15                                                         UNITED STATES DISTRICT JUDGE

16
       10
          Defendant has suggested that the court could amend the conditions of his supervised release to
17     require him to serve what would have been the remaining portion of his custodial term on home
       confinement. (Doc. No. 308 at 1.) First, the CARES Act “‘authorizes the BOP—not courts—to
18     expand the use of home confinement’ under 18 U.S.C. § 3624(c)(2).” United States v. Fantz, No.
       5:14-cr-32-BR, 2020 WL 3492028, at *1 (E.D.N.C. June 26, 2020) (quoting United States v.
19     Nash, No. 19-cr-40022-01-DDC, 2020 WL 1974305, at *2 (D. Kan. Apr. 24, 2020) (collecting
       cases)); see also United States v. Rice, No. 12-cr-818-PJH, 2020 WL 3402274, at *4 (N.D. Cal.
20     June 19, 2020) (denying a defendant’s request for release to home confinement made in
       conjunction with his motion for compassionate release because “the court has no authority to
21     designate the place of confinement” and the “Bureau of Prisons has the statutory authority to
       choose the locations where prisoners serve their sentence.”); United States v. Gray, No. 4:12-cr-
22     54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (holding that the CARES Act “does
       not authorize the court to order defendant’s placement in home confinement”). The district court
23     may only impose home detention as a condition of supervised release, rather than as part of a
       sentence of imprisonment. See United States v. Connell, No. 18-cr-00281-RS, 2020 WL
24     2315858, at *5, n.6 & *7 (N.D. Cal. May 8, 2020). Accordingly, to do as defendant requests, the
       court would be required to reduce his sentence to one of time served and modify the conditions of
25     supervised release to require home confinement for the remainder of his sentence. The court is
       unwilling to do so for the reasons set forth above. The BOP knows its capabilities to effectively
26     and appropriately care for defendant Vasquez in a custodial setting. If the BOP determines that
       defendant should be released to home confinement to serve his sentence under the Attorney
27     General’s expanded authority in that regard, the court trusts it will do so. The issue that this court
       resolves is merely whether in its view, under the applicable legal standards, defendant’s sentence
28     should be reduced at this time.
                                                         14
